UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1105



TCHAMMOUO ROBERT LEDOUX,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-204-398)


Submitted:   August 18, 2006                 Decided:   October 4, 2006


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, LAW OFFICES OF PATRICK TZEUTON AND ASSOCIATES,
Silver Spring, Maryland, for Petitioner.        Peter D. Keisler,
Assistant Attorney General, Carol Federighi, Senior Litigation
Counsel, Civil Division, Larry A. Brown, Natural Resources Section,
Environmental and Natural Resources Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert   Ledoux    Tchammouo,    a    native    and    citizen      of

Cameroon,    petitions   for   review   of   an   order    of    the    Board   of

Immigration Appeals (“Board”) denying his motion to reopen.                     We

review the denial of a motion to reopen for abuse of discretion.

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Barry v. Gonzales, 445

F.3d 741, 744 (4th Cir. 2006). Denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do not

contemplate reopening and the applicable regulations disfavor such

motions.    M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

This court reverses the Board’s denial of such a motion only if the

denial is “arbitrary, capricious, or contrary to law.”                 Barry, 445

F.3d at 745.     We find the Board did not abuse its discretion in

denying the motion to reopen.       Accordingly, we deny the petition

for review.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                   - 2 -